Citation Nr: 1601955	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to June 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 
REMAND

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He asserts that during service, he was exposed to the loud noise of planes while performing duties as an air policeman.  

The case has been remanded by the Board two previous times with the directives instructing the examiners to respond to specific questions regarding the Veteran's hearing loss disability.  While the Board regrets the continued delay in this case, since the RO has not substantially complied with the Board's May 2015 remand instructions, a further remand is necessary.

The Board first addressed this matter in a July 2014 decision.  The RO denied the Veteran's claim in a September 2012 rating decision based, in part, on a February 2012 VA examination that indicated that the Veteran's current hearing loss was not related to active duty service.  The Board remanded the case back to the AOJ, and directed the RO to obtain a new VA opinion that explained the significance of the "age adjusted" data from the June 1966 private audiology results, and provided information about the Veteran's post-service head injury and post-service scarring and bubbles on the tympanic membrane.

In an August 2014 examination report, a VA audiologist explained that without first-hand knowledge of the Veteran's status regarding eardrum appearance and mobility, he could not give a full medical opinion.  As such, the Veteran received an audiological examination in September 2014.  On the examination report, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by service.

In a May 2015 decision, the Board found that the August 2014 and September 2014 opinions were inadequate.  Specifically, as explicitly directed by the Board's 2014 remand instructions, the VA audiologist failed to explain the significance of the "age adjusted" data provided in the June 1966 private audiology results.  The case was remanded to ascertain this information. 

The Veteran was examined again in July 2015.  The VA examiner stated that "[t]he specific questions posed by the requesting VSR have both been asked and answered extensively [in previous hearing exam reports] regarding the [V]eteran's hearing exams."  The audiologist agreed with previous opinions regarding the Veteran's hearing loss. 

The Board finds it necessary to remand this case for a third time for the RO to comply with the Boards explicitly stated directives from the previous remand to provide the Veteran with an adequate VA opinion, specifically the explanation of the "age adjusted" data provided in the June 1966 private audiology results and information about the Veteran's post-service head injury and post-service scarring and bubbles on the tympanic membrane.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

In addition, the claims file currently contains VA treatment records from the Mountain Home VA Medical Center in Tennessee, dated through May 2013.  Upon remand, updated VA treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Please associate with the record all outstanding VA treatment records from Mountain Home VA Medical Center dated from May 2013 to the present.  

2.  Please arrange for the Veteran's record to be reviewed by the examiner who conducted the audiometric tests in July 2015.  If the previous examiner is unavailable, another opinion provider is requested to review the record, with examination only if deemed necessary by the opinion provider.

The opinion provider is requested to provide a medical opinion that addresses the following questions:

a) Is it at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to service.  In so doing, the opinion provider is requested to address the following specific questions:
   
b) Explain the significance, if any, of the June 1966, private audiology results, and the "age adjusted" data provided therein.
   
c) Explain the significance, if any, of the post-service scarring or bubbles on the tympanic membranes of the ears noted in the 2012 VA examination report (the Veteran indicated he might have had ear infections as a child and denied adult ear infections). 

d) Explain the significance, if any, of the post-service head injury as a result of an "on the job injury" noted in the 2012 VA examination report.  The Veteran indicated that this occurred in approximately 1992, that he lost consciousness, and that he was diagnosed with a concussion.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In providing this opinion, the examiner should acknowledge the Veteran's lay statements concerning hearing loss and his complete post-service history of noise exposure.  

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to find no nexus to service.  The question becomes whether any incident of service, including noise exposure, caused hearing loss which was diagnosed after the Veteran's discharge from service.  If it is significant that the Veteran did not have hearing loss in service, the examiner should provide a complete rationale for such findings and in so doing point to sound medical principles.  If the examiner is unable to provide an opinion as to a question posed, then he or she should state the reasons therefor.  

3.  After completion of the above and compliance with the requested actions has been ensured, adjudicate the claim of service connection for bilateral hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




